DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant's arguments filed 03/17/22 have been fully considered but they are not persuasive.
On page 6 Applicant argues Carpentier doesn’t disclose a suture permeable interface surrounding the ring core along its length and extending circumferentially from both free ends to project into the gap and form floppy regions.
The Examiner respectfully agrees and notes this is reflected in the rejection of record. 
On pages 6-7 Applicant argues the Examiner’s figure 9a of Carpentier doesn’t show where the inner core ends, figure 10d shows the longitudinal cross-section though a free end but doesn’t show the formation of floppy regions. Applicant concludes if anything, the ends are upturned.
The Examiner respectfully agrees again, noting that this is reflected in the rejection of record. The Examiner notes none of this is evidence that the ends of the ring are not projecting into the gap however, as this can be clearly seen in figure 10d: the suture permeable interface element 72 extends further into the gap than the inner core, which stops short of the end. Any supposed turn or any figure without a cross-section doesn’t appear to contradict this characterization.

The Examiner respectfully agrees, noting Carpentier is not used to teach floppy ends, as the rejection of record reflects.
On page 7 Applicant argues the issue facing the instant application and that of the parent application 15/333055 face the same issue: whether Carpentier “discloses or would be modified to have floppy regions”.
The Examiner respectfully disagrees that a discussion of whether or not Carpentier discloses floppy ends is not at all related to a discussion of whether or not it would have been obvious to modify Carpentier to have floppy ends. 
On page 8 Applicant summarizes the rejection of record and the disclosure of Redmond On page 9 Applicant argues that citing Redmond to teach that sutures can be passed through free ends of an annuloplasty ring achieves a different (flexible) connection between the free ends and tissue of the annulus. Thus the recitation of Redmond to teach sutures can be passed through free ends is “technically correct” but doesn’t contribute to the floppiness of the ends.
The Examiner respectfully agrees, referencing the rejection of record which likewise doesn’t rely upon Redmond to teach floppy ends any more than Carpentier was relied upon to teach floppy ends. This is reflected in the rejection below.
On page 9 Applicant argues Alfieri also doesn’t disclose floppy ends, and summarizes the disclosure of Alfieri. 

On pages 9-10 Applicant argues the ability to secure more than one row of sutures acts to reduce dehiscence, as opposed to having a wider cuff.
The Examiner respectfully notes the two factors are linked inexorably together: one cannot place more rows of sutures on a cuff which isn’t wide enough to receive more than one row of sutures.
On page 10 Applicant argues Alfieri doesn’t discuss the floppiness or flexibility of their sewing cuff, and again argues that widening a sewing cuff around a continuous ring wouldn’t suggest to the person of ordinary skill in the art that a discontinuous ring’s free ends could be widened or extended to receive sutures.
The Examiner respectfully disagrees and maintains the obviousness.
On page 10 Applicant disagrees that an element of a ring could be considered “floppy” simply by its dimensions and materials. Applicant argues instead that the ring doesn’t have any floppy regions since the word is not mentioned in the specification. 
The Examiner respectfully disagrees and maintains that without evidence from the Applicant which imparts floppiness from something other than materials and dimensions, the statement to the contrary isn’t considered accurate. 
On page 11 Applicant argues adding floppy ends to the ring of Carpentier “makes no sense” since Carpentier’s ends are shaped to reduce abrasion from contact with adjacent leaflets and adding floppy material to the free ends of Carpentier would “naturally create more chance of abrasion of the leaflets”. 
The Examiner respectfully notes that to be of any probative value, any objective statement should be supported with actual proof.  The Examiner finds no explanation or reasoning which supports the indication that adding material as the Examiner suggests would create any abrasion of leaflets. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 10, 12, 14-15, 17, 19-20, 22 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Carpentier (US 20090287303 A1) in view of Alfieri et al. (US 20050131533 A1) hereinafter known as Alfieri further in view of Redmond et al. (US 20090036979 A1) hereinafter known as Redmond.

claim 1, Carpentier discloses a method of implanting a prosthetic annuloplasty ring at a native valve annulus (Figures 4, 6) comprising:
providing the annuloplasty ring (Figure 9a) having:
a ring core made of a relatively rigid material (Figure 9a item 70) defining a discontinuous periphery around a blood flow orifice with a free first end (56a) separated from a second free end (56b) across a gap (Figure 9a), and 
a suture permeable interface that surrounds the ring core along its length (Figure 9a item 72) and extends circumferentially from both free ends so as to project into the gap (Figure 10d shows the suture permeable interface element 72 which extends further into the gap than the inner core, which stops short of the immediate end) and form end regions through which sutures may be passed to secure the annuloplasty ring to a valve annulus ([0053]); 
advancing the annuloplasty ring to the native valve annulus (Figures 4, 6); and 
securing the annuloplasty ring against the native valve annulus ([0009], Figure 6. [0053]) including placing sutures through interface ([0053]).
While Carpentier teaches a split ring core with a suture-permeable interface, they fail to disclose an unsupported floppy region extending into the gap at the free ends of the split ring for receiving sutures.  
claim 1 Redmond teaches ([0054]) it is desirable to have sutures located in the gap between the distal ends of a split ring, but teaches supporting the sutures with a rigid eyelet formed by the core.   
Alfieri teaches that adding an unsupported (i.e. floppy) extension of the suture-permeable interface that extends out from the core, and suturing through that unsupported extension/region, reduces the risk of dehiscence ([0109]). 
Carpentier, Redmond, and Alfieri are involved in the same field of endeavor, namely annuloplasty rings. In light of the teaching of Redmond, it would have been obvious to modify Carpentier to provide, extending toward the gap between the ends of the split ring,  a means for receiving sutures at the distal ends of the split ring in order to securely fasten all parts of the split ring to the tissue, and in light of the teaching of Alfieri, it would have been obvious to provide those suture-receiving means in the form of an unsupported, floppy  extension of the suture-permeable interface so as to reduce the risk of dehiscence.
Regarding the term “floppy”, the Examiner notes that since Alfieri discloses an unsupported, elastomeric material covered in PET fabric ([0079] and Figures 10a-21b) with extensions from the support up to 10mm, and since Applicant’s “floppy” interface is likewise an unsupported, elastomeric material covered in PET fabric ([0039]) with dimensions ranging from 3-20 mm ([0047]), with an identical material construction the unsupported suture permeable interface of Alfieri is “floppy” in the same manner and degree as Applicant’s unsupported suture-permeable interface.
claim 10, the Carpentier Redmond Alfieri Combination teaches the method of claim 1 substantially as is claimed, 
wherein Carpentier further discloses the interface comprises an elastomeric sleeve closely surrounding the ring core, and a fabric covering around the sleeve ([0053]), and
wherein the Combination teaches the elastomeric sleeve extends into the floppy regions surrounded by the fabric covering (see the explanation/rejection to claim 1 above in which the end regions are understood to include the extending, soft, flexible elastomeric sleeve with surrounding fabric covering).
Regarding claim 12, the Carpentier Redmond Alfieri Combination teaches the method of claim 1 substantially as is claimed, 
wherein Alfieri further teaches the interface (end, floppy (see Combination above)) regions extend a distance L of between about 3-10 mm past the free ends of the ring core ([0109]).
Regarding claim 14, the Carpentier Redmond Alfieri Combination teaches the method of claim 1 substantially as is claimed, 
wherein Carpentier further discloses the ring core has a gradually diminishing radial cross-section from a midsection to the free ends such that the free ends are more flexible in bending than the midsection (Figure 10a-c; [0058]).
Regarding claim 15, the Carpentier Redmond Alfieri Combination teaches the method of claim 14 substantially as is claimed, 
wherein Carpentier further discloses the ring core is a single member (Figure 10a-d item 70) having a radial cross-section that gradually diminishes inherently have the same feature).
Regarding claim 17, the Carpentier Redmond Alfieri Combination teaches the method of claim 1 substantially as is claimed, 
wherein Carpentier further discloses the native valve annulus is the tricuspid annulus and annuloplasty ring has an asymmetrical ovoid shape (Figure 9a) configured for implanting at the tricuspid annulus (Abstract).
Regarding claim 19, the Carpentier Redmond Alfieri Combination teaches the method of claim 18 substantially as is claimed, 
wherein Alfieri further teaches the interface (end, floppy (see Combination above)) regions extend a distance L of between about 3-10 mm past the free ends of the ring core ([0109]).
Regarding claim 20, see the rejection to claim 15 above.
Regarding claim 22, the Carpentier Redmond Alfieri Combination teaches the method of claim 1 substantially as is claimed, 
wherein Carpentier further discloses the ring core defines a major dimension and the gap is sized to be about half the major dimension ([0023]).

Claim(s) 2-3 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Carpentier in view of Redmond and Alfieri as is applied above in view of Rollero et al. (US 6506197 B1), hereinafter known as Rollero.
Regarding claim 2, the Carpentier Redmond Alfieri Combination teaches the method of claim 1 substantially as is claimed,
but is silent with regards to pre-installing sutures at the annulus and parachuting the ring down the sutures.
However, regarding claim 2 Rollero teaches a method of implanting an annuloplasty ring which includes pre-installing sutures at the native valve annulus (Column 9 lines 17-28),
threading the pre-installed sutures through the interface (Column 9 lines 21-32), and 
the step of advancing the annuloplasty ring to the valve annulus includes parachuting the annuloplasty ring down the pre-installed sutures (Column 9 lines 44-47). Carpentier and Rollero are involved in the same field of endeavor, namely annuloplasty rings. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of the Carpentier Redmond Alfieri Combination by having the sutures pre-installed and the ring parachuted down such as is taught by Rollero since this is a successful, known method for suture installation and attachment of an annuloplasty ring to a valve annulus. 

Regarding claim 3, the Carpentier Redmond Alfieri Combination teaches the method of claim 2 substantially as is claimed, 
but is silent with regards to pre-installing sutures, and using a pledget.
However, regarding claim 3 Rollero teaches a method of implanting an annuloplasty ring which includes pre-installing sutures (see the rejection/modification in the rejection to claim 2 above),
and further teaches passing the sutures through a pledget (Figure 1 item 80) comprising securing plate (Figure 4a-b) formed of a suture permeable and flexible material (Column 2 lines 45-47) positioned on a side of the native valve annulus on which the annuloplasty ring will be implanted (Figure 8).
Carpentier and Rollero are involved in the same field of endeavor, namely annuloplasty rings. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of the Carpentier Redmond Alfieri Combination by having the sutures pre-installed and use a pledget such as is taught by Rollero since this is a successful, known method for suture installation and attachment of an annuloplasty ring to a valve annulus. Pledgets are understood to prevent tissue tear-through during suturing. Further, as regards the pledgets being “opposite” the floppy regions, the Examiner notes that since the pledges are located on the opposite side of the annulus as the ring . 

Claim(s) 4-7, 21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Carpentier, Redmond and Alfieri as is applied above in view of Morrow et al. (US 20050021135 A1), hereinafter known as Morrow.
Regarding claims 4 and 6, the Carpentier Redmond Alfieri Combination teaches the method of claim 1 substantially as is claimed, 
but is silent with regards to the particular shape of the extensions.
However, regarding claims 4 and 6 Morrow teaches an annuloplasty ring which includes end regions that are wider than adjacent portions of the interface (Figure 11b), 
Carpentier and Morrow are involved in the same field of endeavor, namely annuloplasty rings. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of the Carpentier Alfieri Redmond Combination by having the end regions of any shape, including that as is taught by Morrow since it has been held by the courts that a change in shape or configuration, without any criticality in operation of the device, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application.  See In re Dailey, 149 USPQ 47 (CCPA 1976).  It appears that the disclosed device would perform equally well shaped as disclosed by the Carpentier Redmond Alfieri Combination.
claim 7, the Carpentier Redmond Alfieri Combination teaches the method of claim 1 substantially as is claimed, 
but is silent with regards to the floppy regions extending radially outward from adjacent portions of the interface at the free ends of the core.
However, regarding claim 7 Alfieri further teaches their unsupported floppy regions to extend radially outward from the ring core at all locations (Figure 21a-c). Further, Morrow teaches the end regions extend radially outward at both free ends (Figure 11b). See the explanation/reasoning to combine in the rejection to claims 4 and 6 above. The Combination accordingly teaches the shape of the floppy regions would extend outward at the free ends of the core.
Regarding claim 5, the Carpentier Redmond Alfieri Morrow Combination teaches the method of claim 4 substantially as is claimed, 
wherein Carpentier further discloses the interface comprises an elastomeric sleeve closely surrounding the ring core, and a fabric covering around the sleeve ([0053]), and
wherein the Combination teaches the elastomeric sleeve extends into the floppy regions surrounded by the fabric covering (see the explanation/rejection to claim 1 above in which the end regions are understood to include the extending, soft, flexible elastomeric sleeve with surrounding fabric covering).
Regarding claim 21, the Carpentier Redmond Alfieri Combination teaches the method of claim 1 substantially as is claimed, 

but is silent with regards to the floppy regions being wider than adjacent portions of the interface.
However, regarding claim 21 Morrow teaches an annuloplasty ring which includes end regions that are wider than adjacent portions of the interface (Figure 11b). Carpentier and Morrow are involved in the same field of endeavor, namely annuloplasty rings. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of the Carpentier Redmond Alfieri Combination by having the end regions of any shape, including that as is taught by Morrow since it has been held by the courts that a change in shape or configuration, without any criticality in operation of the device, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application.  See In re Dailey, 149 USPQ 47 (CCPA 1976).  It appears that the disclosed device would perform equally well shaped as disclosed by the Carpentier Alfieri Redmond Combination. The Examiner notes the obviousness of having the ring core stop at least slightly before the paddle extensions, since this is a simple shape change as well.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacqueline Woznicki whose telephone number is (571)270-5603.  The examiner can normally be reached on M-Th 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jacqueline Woznicki/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        03/23/22